NO. 07-06-0101-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

APRIL 19, 2006

______________________________


MARCUS ROBERT ROGERS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 50,389-E; HONORABLE ABE LOPEZ, JUDGE

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
	Following the trial court's order revoking community supervision which had been
previously granted for driving while intoxicated with a child under 15 years of age, appellant
Marcus Robert Rogers filed a pro se notice of appeal.  We dismiss for want of jurisdiction.
 A defendant must file a written notice of appeal with the trial court clerk within 30
days after the date sentence is imposed.  Tex. R. App. P. 25.2(c) & 26.2(a)(1).  The Rules
of Appellate Procedure provide for a 15-day extension in which to file the notice if it is
accompanied by a motion for extension of time.  Tex. R. App. P. 26.3 & 10.5(b)(2). This
Court is without jurisdiction to address the merits of an appeal and can take no action other
than to dismiss an appeal that is not timely perfected.  See Slaton v. State, 981 S.W.2d 208,
210 (Tex.Cr.App. 1998).
	Appellant's sentence was pronounced on February 10, 2006, and on March 22,
2006, he filed a notice of appeal.  No post-conviction motion was filed; thus, the deadline
for filing a timely notice was March 13, 2006, (1) or 15 days thereafter if accompanied by a
motion for extension of time.  By letter dated March 29, 2006, appellant was notified of the
untimely notice and directed to explain within ten days why the appeal should not be
dismissed for want of jurisdiction.  Appellant did not respond.   
	The motion for extension of time in which to file the clerk's record is rendered moot,
and the purported appeal is dismissed for want of jurisdiction.
						Don H. Reavis
						    Justice


Do not publish.
1. The 30th day fell on Sunday, March 12, but was extended to Monday, March 13 per
Rule 4.1(a) of the Texas Rules of Appellate Procedure.